Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending and have been examined on the merits.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 18 is directed to a natural product (i.e., a law of nature/a natural phenomenon).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e., as drafted, the claims read upon a product of nature (i.e., a law of nature/a natural phenomenon) for the following reasons:   The claim is drawn to a composition, a neural crest cell stock, formed entirely from natural ingredients, and does not require or recite additional ingredients beyond the cells themselves. The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no indication that the composition of neural crest cells has any characteristics or properties that are different from the naturally-occurring counterpart(s) of neural crest cells.  The cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements. Please note the mere freezing of neural crest cells (and a “stock” of undefined additional materials, if any) does not transform the cells from their natural state. 
Furthermore, the claims do not integrate the composition into a distinguishing practical application (for example, do not broadly or specifically recite form(s) and/or therapeutically-effective amounts of the material such as for a specified purpose distinguished from the cells natural range of functioning), but merely recites the natural materials themselves or a “stock” or multiplicity of the natural material.
 Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.
	
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 21 which while reciting “use of a medium” and an intended use of “for culturing neural crest cells”, does not recite a method of using, or any active and essential method steps in which to perform such use/method of using. While all of the technical details of a method need not be recited, the claims should include enough information to clearly and accurately describe the invention and how it is to be practiced, and thus as instantly claimed does not enable one skilled in the art to practice the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 20 and 21 the claims recite the term “long period”, however the term “long” is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (including for determining the metes and bounds of a “long” period relative to related periods of time in the art), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 1 the claim recites a method for producing neural crest cells, however the initial “obtaining” step in the multistep process recites “obtaining neural crest cells”, the method stated purpose is not commensurate with method steps and it is therefore unclear what is intended and/or considered patentably distinguishing in practicing the method, including being unclear if the subsequent steps (suspension-culturing, etc.) are required or merely extra-solution and optional steps in the process. All other claims (claims 2-8, 18, 20 and 21) depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kida et al (WO 2016/194522 A1; IDS, WIPO English machine translation as cited on PTO-892) in view of Fukuta et al (PLOSOne, 2014, PLoS One. 2014; 9(12): e112291; Published online 2014 Dec 2. doi: 10.1371/journal.pone.0112291; IDS)

The instant claims are drawn to a composition and method of using thereof, the composition comprising a culture medium optionally CDM medium (see claims 3, 13) comprising amounts of:
(i) a GSK3 inhibitor in a concentration equivalent to a >1M CHIR99021 concentration (see claims 1,10,11,19), and which is optionally CHIR99021, CP21R7, CHIR98014, LY2090314, kenpaullone, AR-AO144-18, TDZD-8, SB216763, BIO, TWS-119, or SB415286 (see claims 5,6,15,16);
(ii) basic fibroblast growth factor (bFGF)(see claims 1,10,11,19); and, 
further optionally comprises one or more of:
(iii) TGF inhibitor (see claims 2,12), and which is optionally SB431542, A83-01, LDN193189, Wnt3a/BIO, BMP4, GW788388, SM16, IN-1130, GW6604, or SB505124 (see claims 7,17); 
(iv) epidermal growth factor (EGF)(see claims 4,14); and 
(v) neural crest cells (NCCs)(see claims 1-20).
Kida et al (WO 2016/194522 A1), teaches a culture medium, culturing neural crest cells therewith and said cells, and cell-differentiating (see ‘522 entire document, e.g. at abstract). 
‘522 teaches providing and therewith “culturing the neural crest cells” in the presence of a BMP signaling pathway activator, an SHH signaling pathway inhibitor, and a Wnt signaling pathway inhibitor (see para. [0009]). The using neural crest cells can be obtained :from pluripotent stem cells, ..[by] inducing differentiation from pluripotent stem cells to neural crest cells” and “by a known method (for example, the method described in Non-Patent Document 2). For example, …can be cultured in the presence of a combination of reagents selected from the group consisting of a BMP signaling pathway inhibitor, a TGF signaling pathway inhibitor, a WNT signaling pathway activator, an FGF signaling pathway activator, and an EGF signal pathway activator” (see [0046-0050], esp. [0046]), and “…as the BMP signaling pathway inhibitor used in the step of inducing differentiation from pluripotent stem cells to neural crest cells, known compounds such as Dolphine Fin (Dorange: DM), LDN -193189, Noggin, and the like can be cited.. A known compound such as SB 431542 水 和物 (sic) (SB) can be used as the TGF signal pathway inhibitor. Also, known compounds such as CHIR 99021 (CHIR), Wnt-3A, and BIO can be used as the Wnt signaling pathway activator. ​A known compound such as fibroblast growth factor (bFGF) can be used as the FGF signal pathway activator, and a known compound such as an epidermal growth factor (EGF) can be used as the EGF signal pathway activator.” (see [0046], underlining added for clarity). The reference also discloses preferred concentrations in the culture medium of: SB of 1 to 5 μm; GSK-3beta inhibitor/CHIR of 1 to 6 μm; and growth factor/bFGF of 4 to 20 ng/ml [0046], and may include other reagents (“reagent is not limited”) and concentrations ; and may be cultured for “a period of about 6 to 16 days” (broadly a passage of 5 to 8 days after inoculation), and further “the concentration of the reagent and the culture period can be appropriately set by the condition of the reagent to be combined” [0046]. The culturing is performed by adhesion or floating (broadly, suspension) culturing [0046]. ‘522 further teaches frozen, preserved cell cultures and thawing for further use [0020] and differentiating the neural crest cells into autonomic nervous system cells (nerve .  Although the reference does not expressly recite (does not anticipate) providing CDM in combination with a medium in a process as instantly claimed, the ‘522 teaches that CDM was known in the art, of culturing and differentiating neural crest cells, and combining CHIR 99021 therewith [0003]. 
As taught by Fukuta et al (PLOSOne, 2014; IDS) it was also known to culture neural crest cells in chemically defined medium CDM) for induction and maintenance thereof, differentiation into cells with properties of “peripheral neurons, glia, melanocytes, and corneal endothelial cells. In addition, cells with differentiation characteristics similar to multipotent mesenchymal stromal cells (MSCs) were induced from hNCCs using CDM” (see entire document, e.g. abstract); and further teaching changing and passaging the medium respectively every 3 days and every week (broadly passages between 5 and 8 days; see instant claim 8).
It would have been obvious to one of ordinary skill in the art at the time the instant invention effective filing (AIA )(or was made; Pre-AIA ), because Kida et al ‘522 teaches providing NCCs and differentiation therewith by providing and culturing cells in basal media having the claimed components (i-iv) as above, and because each was known in the art as taught by the reference, and accordingly Kida et al ‘522 is relied upon for its teachings to one of skill and for the reasons discussed above.  If not expressly taught thereby, based upon the overall beneficial teaching provided by this reference with respect to culturing and/or differentiating cells in the conditions and in the manner disclosed therein and further as motivated by the teachings of Fukuta 2014 with respect to CDM media as suitable basal media for obtaining, culturing, and differentiating neural crest cells (NCCs), whereby Fukuta still further teaches conditions and periods sufficient therefor including weekly passages, then consequently, the adjustments of particular conventional working conditions (e.g., determining one or more suitable culture media basal media and suitable conditions (length of time and optimal culturing conditions, concentrations of ingredients, freezing/thawing to preserve/utilize a cell culture, and ranges in which to perform such a process or obtain NCCs or cells differentiated therefrom), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 	Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons  therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Conclusion
No claims are presently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/            Primary Examiner, Art Unit 1655